Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 2/10/21.  Claims 1-11 are pending and have been examined.
	Claims 1-11 are rejected.

Drawings
	The drawings filed on 2/10/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: terminal communication section, authentication processing section, supply-target communication section, and storage section in claims 1-2, fee-charge processing section in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	As per claims 10-11, they are rejected because the applicant has provided evidence that the applicant intends the term "program” to include non-statutory matter.  The applicant describes a program as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “a program stored on a non-transitory machine-readable storage medium”.
Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claims 1-9 are directed to an abstract idea. Under Step 1, claims 1-9 are either apparatus, method or an article of manufacture, using claim 1 as an illustrative example, claim 1 recites the following “performing authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “identify one or more attributes associated with one or more components associated with the computing device in response to receiving the request; determine whether the computing device is associated with an existing profile based on the one or more attributes” is a mental process. As described in the specification [0038]-[0040] of the published document US 20210149355 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 1 recites “authentication processing section”. The authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 recites limitations “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of a code image attached to an energy output section, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target”, they represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Thus “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of a code image attached to an energy output section, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g), the “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of a code image attached to an energy output section, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target” do not integrate the invention into a practical application because it represents mere data gathering. The claim further recites limitations “a storage section of specifying identification information of the energy output section based on the read data of the code image, and storing the identification information of the energy output section, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other”, this represents mere data storage that is necessary for use of the recited judicial exception. Thus “a storage section of specifying identification information of the energy output section based on the read data of the code image, and storing the identification information of the energy output section, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” is insignificant extrasolution activity, see MPEP 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitations “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of a code image attached to an energy output section, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target” represent collecting data that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “a storage section of specifying identification information of the energy output section based on the read data of the code image, and storing the identification information of the energy output section, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” represents storing data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II).
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 2 recites the following “performing authentication based on the identification information of the user or the terminal apparatus and the identification information of the supply target”.  Under Step 2A, Prong One, the claim is directed to an Abstract idea because it is a mental process.  
The limitation of “identify one or more attributes associated with one or more components associated with the computing device in response to receiving the request; determine whether the computing device is associated with an existing profile based on the one or more attributes” is a mental process. As described in the specification [0038]-[0040] of the published document US 20210149355 encompass the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application, claim 2 recites “authentication processing section”. The authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)). Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 2 recites limitations “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of an identification auxiliary image attached to an energy output section, position information of the terminal apparatus, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target”, they represents mere data gathering that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Thus “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of an identification auxiliary image attached to an energy output section, position information of the terminal apparatus, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target” is insignificant extrasolution activity, see MPEP 2106.05(g), the “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of an identification auxiliary image attached to an energy output section, position information of the terminal apparatus, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target” do not integrate the invention into a practical application because it represents mere data gathering. The claim further recites limitations “a storage section of specifying identification information of the energy output section based on the read data of the identification auxiliary image and the position information of the terminal apparatus, and storing the identification information of the energy output section, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other”, this represents mere data storage that is necessary for use of the recited judicial exception. Thus “a storage section of specifying identification information of the energy output section based on the read data of the identification auxiliary image and the position information of the terminal apparatus, and storing the identification information of the energy output section, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” is insignificant extrasolution activity, see MPEP 2106.05(g). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, the authentication processing section is recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications, which cannot provide an inventive concept. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).  As analyzed in the previous step, the limitations “a terminal communication section of receiving, from a terminal apparatus of a user, a read data of an identification auxiliary image attached to an energy output section, position information of the terminal apparatus, identification information of the user or the terminal apparatus and identification information of a supply target to which an energy is supplied from the energy output section” and “a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target” represent collecting data that is necessary for use of the recited judicial exception (the data is used in the performing authentication). Collecting data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II) which states “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. The “a storage section of specifying identification information of the energy output section based on the read data of the identification auxiliary image and the position inforamtion, and storing the identification information of the energy output section, the identification information of the user or the terminal apparatus, the identification information of the supply target and the usage information of energy, in association with each other” represents storing data that is necessary for use of the recited judicial exception. Storing data is well-understood, routine and conventional because the courts have identified sending and receiving data over a network to be well-understood, routine and conventional. Please see MPEP 2106.05(d)(II).
Thus, these limitations do not amount to significantly more. These claims are not patent eligible.
Claim 8-9 is are method claims corresponds to the apparatus claims 1-2, respectively, therefore, Step 2A prong 1, prong 2 and step 2B can be analyzed in a similar manner and these claims wouldn’t be eligible either.
	Dependent claims 3-7 do not contain additional limitations that integrate the exception into a practical application or amount to significantly more than the exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over translation of KR20140114954 to Seo et al. (hereinafter “Seo”), in view of translation of KR20170025554 to Lee.

As per claim 1, Seo substantially discloses an information processing apparatus for managing a use of an energy (Seo, see Fig. 1 elements 400 and 500, see page 5 for elements 400 and 500 can be integrated together), comprising: a terminal communication section of receiving, from a terminal apparatus of a user, a read data of a code image attached to an energy output section (Seo, see Fig. 2B and page 4 for element 400 receiving a read data of a QR code attached to an energy output section), identification information of the user and identification information of a supply target to which an energy is supplied from the energy output section (Seo, see Fig. 2B and page 4), an authentication processing section of performing authentication (Seo, see page 3); a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target (Seo, see page 5); and a specifying identification information of the energy output section based on the read data of the code image, the identification of the energy output section, the identification information of the user, the identification information of the supply target and the usage information of energy, in association with each other (Seo, see pages 4-5 and 7). Seo does not explicitly disclose performing authentication based on the identification information of the user and the identification information of the supply target, a storage section for storing information.
However, Lee in an analogous art discloses performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11), a storage section for storing information (Lee, see Fig. 4 element 430 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the apparatus of Seo. The modification would be obvious because one of the ordinary skill in the art would want to preventing illegal use or theft by performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11 and Fig. 7 and its corresponding paragraphs).

As per claim 2, Seo substantially discloses an information processing apparatus for managing a use of an energy (Seo, see Fig. 1 elements 400 and 500, see page 5 for elements 400 and 500 can be integrated together), comprising: a terminal communication section of receiving, from a terminal apparatus of a user, a read data of an identification auxiliary image attached to an energy output section (Seo, see Fig. 2B and page 4 for element 400 receiving a read data of a QR code attached to an energy output section), position information of the terminal apparatus, identification information of the user and identification information of a supply target to which an energy is supplied from the energy output section (Seo, see Fig. 2B and page 4), an authentication processing section of performing authentication (Seo, see page 3); a supply-target communication section of receiving, from the supply target, the identification information of the supply target and usage information of energy supplied from the energy output section and used in the supply target (Seo, see page 5); and a specifying identification information of the energy output section based on the read data of the identification auxiliary image and the position information, the identification of the energy output section, the identification information of the user, the identification information of the supply target and the usage information of energy, in association with each other (Seo, see pages 4-5 and 7). Seo does not explicitly disclose performing authentication based on the identification information of the user and the identification information of the supply target, a storage section for storing information.
However, Lee in an analogous art discloses performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11), a storage section for storing information (Lee, see Fig. 4 element 430 and its corresponding paragraphs).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the apparatus of Seo. The modification would be obvious because one of the ordinary skill in the art would want to preventing illegal use or theft by performing authentication based on the identification information of the user and the identification information of the supply target (Lee, see page 11 and Fig. 7 and its corresponding paragraphs).

Claims 8-9 are method claims corresponding to apparatus claims 1-2, respectively, therefore, they are rejected under similar reasons set forth in the rejection of claims 1-2, respectively.

Claims 10-11 are program claims corresponding to apparatus claims 1-2, respectively, therefore, they are rejected under similar reasons set forth in the rejection of claims 1-2, respectively.

As per claim 4, the rejection of claim 1 is incorporated, Seo further discloses a fee-charge processing section of performing a process of fee-charging for the user, with respect to a usage fee of an energy usage by the supply target via the energy output unit (Seo, see page 5 and page 7).

As per claim 5, the rejection of claim 1 is incorporated, Seo further discloses wherein the energy used in the supply target is an electric power (Seo, see page 5), the energy output section is an electrical outlet (Seo, see Fig. 1 element 150 and its corresponding paragraphs), and the usage information of energy includes an amount of electric power used in the supply target (Seo, see page 5 and page 7).

As per claim 6, the rejection of claim 1 is incorporated, Seo further discloses wherein the supply target is a vehicle (Seo, see Fig. 1 element 300 and its corresponding paragraphs), the identification information of the supply target and the usage information of energy are received from an external communication section provided in an in-vehicle apparatus of the vehicle (Seo, see pages 4-5).

As per claim 7, the rejection of claim 1 is incorporated, Seo further discloses a system for managing a user of an energy comprising the information processing apparatus according to claim 1 and at least one of the terminal apparatus and the supply target (Seo, see Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Lee, further in view of US20190028904 to Carpenter et al. (hereinafter “Carpenter”).

As per claim 3, the rejection of claim 2 is incorporated, Seo further discloses the identification auxiliary image is a pattern drawn on a member attached to the energy output section (Seo, see Fig. 1 and page 4). The combination of Seo and Lee does not explicitly disclose a removable seal member.
However, Carpenter in an analogous art discloses a removable seal member (Carpenter, see [0091]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Carpenter into the above combination of Seo and Lee. The modification would be obvious because one of the ordinary skill in the art would want to yield predictable result of updating the identification information (QR code) by using the QR code stickers so that the old QR code can be removed from the object.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	KR 20180026091 discloses a method for charging an electric vehicle without performing a separate authentication procedure with respect to electric vehicle charging. The method for charging an electric vehicle performed by a charging authentication server comprises the following steps of: receiving user information, information on a location of the electric vehicle and information on a first time of connecting the electric vehicle to a charger, from the electric vehicle; receiving information on a second time of connecting the electric vehicle to the charger, from the charger; authenticating the electric vehicle based on the user information; searching for the charger connected to the electric vehicle based on the information on the location of the electric vehicle, the information on the first time and the information on the second time; and transmitting a charging command to the searched charger.
	KR20200027841 discloses electric vehicle charging control apparatus and method comprises: a wireless communication unit which performs communication with a user terminal and a server; an ICCB authentication unit which obtains electric vehicle charging authentication information through the wireless communication unit; and a control unit which controls charging to start or end according to a request for charging start or for charging end from the user terminal when receiving charging approval from the server through the ICCB authentication unit.
	US20140114448 discloses a system and method allowing electric vehicle (EV) and other appliance owners to share data with other appliance owners and service providers. For an EV, data like SoC, or whether the EV is presently connected to an EV charger, can be shared through a server and database with a control system that can now know the type of vehicle that is connected to a particular EV charger. Such a system can also know when an EV owner has been notified that his EV is charging, or fully charged, and if the EV is still connected to an EV charger. Such data originates at the EV (or other appliance), is sent wirelessly to the EV manufacturer's central database, and from there is sent to, or can be requested by, the EV owner(s). Data is merged with EV charger usage data for the EV or a plurality of EV's.
	US 20190315245 discloses charging equipment of a vehicle charging system comprises an information indicator configured to indicate authentication information, and an authentication device configured to perform authentication using the authentication information. A vehicle of the vehicle charging system comprises an imaging device, and a communication device configured to send the authentication information acquired by the imaging device to the authentication device. The authentication device of the charging equipment is configured to perform the authentication using the authentication information received from the communication device, and is configured to, if the authentication has succeeded, permit the vehicle to use a wireless LAN.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117